DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 11/29/2021 has been fully considered. Applicant’s amendment to claim 9 overcomes the rejections under 35 U.S.C. 112. Applicant’s amendments to claims 1, 6, and 11, and the accompanying arguments, with respect to adjacent ones of the plurality of fillers form a slot together so as to form a plurality of discontinuous slots, and each one of the plurality of discontinuous slots is an isosceles trapezoid; have been fully considered and are persuasive.  The rejections of claims 1-13 have been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1, 6, and 11, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding adjacent ones of the plurality of fillers form a slot together so as to form a plurality of discontinuous slots, and each one of the plurality of discontinuous slots is an isosceles trapezoid; in combination with the other recited limitations.  Claims 2-5 depend on claim 1, claims 7-10 depend on claim 6, and claims 12 and 13 depend on claim 11.

However, the instant application differs from the prior art in that the instant application includes each of a plurality of slots has an isosceles trapezoid shape.  This structure or method of making is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is that fillers at the edge of the second slot have inverted triangular or inverted trapezoidal shapes, paragraph 38, so that a discontinuous cathode layer can be formed there to prevent corrosion of the edge of the cathode from affecting performance of the device, paragraph 5 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubota (US 2020/0266352) and Lee et al. (US 2020/0303478) disclose related structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897